Proceeding pursuant to CPLR article 78 in the nature of mandamus for an order directing that the petitioner be provided with a copy of his presentence report, and motion by the petitioner for leave to prosecute the proceeding as a poor person.
Upon the papers filed in support of the proceeding and the motion and the papers filed in opposition or relation thereto, it is
Ordered that the motion is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Sullivan, J. P., Pizzuto, Altman and Luciano, JJ., concur.